UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 94-5622



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

ROGER LEWIS SMYRE, a/k/a Red,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
District Judge. (CR-93-36)


Submitted:   April 15, 1996                 Decided:   April 22, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.


David Wall Minor, Statesville, North Carolina, for Appellant. Mark
T. Calloway, United States Attorney, H. Thomas Church, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roger Lewis Smyre pled guilty to distributing crack cocaine.

He was sentenced to 140 months incarceration, four years of super-

vised release, and a $50 special assessment. Smyre noted a timely

appeal. Counsel has filed a brief pursuant to Anders v. California,
386 U.S. 738 (1967), stating that in his view there exist no

meritorious grounds for appeal. Smyre filed a supplemental brief

claiming that the district court erred by denying his request to

substitute his counsel due to an alleged conflict of interest and
he was denied the effective assistance of counsel. Smyre's claims

cannot be reviewed on direct appeal. United States v. DeFusco, 949
F.2d 114, 120-21 (4th Cir. 1991), cert. denied, 503 U.S. 997
(1992).

     We have examined the entire record in this case in accordance
with the requirements of Anders, supra, and find no meritorious

issue for appeal. Counsel has moved to withdraw from further repre-

sentation. The court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United
States for further review. If the client requests that a petition

be filed, but counsel believes that such a petition would be frivo-

lous, then counsel may move in this court at that time for leave to

withdraw from representation. Counsel's motion must state that a

copy thereof was served on the client. We therefore deny counsel's

motion to withdraw at this stage of the proceedings. We further

deny Smyre's motion to substitute his attorney. We affirm the

district court's judgment order. We dispense with oral argument

                                2
because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                3